People v Sandoval (2019 NY Slip Op 07214)





People v Sandoval


2019 NY Slip Op 07214


Decided on October 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2019

Friedman, J.P., Sweeny, Richter, Mazzarelli, Webber, JJ.


10012 2907/09

[*1] The People of the State of New York Respondent,
vRuben Sandoval, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jennifer L. Gray of counsel), for respondent.

Order, Supreme Court, Bronx County (Efrain Alvarado, J.), entered on or about May 13, 2016, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 15 points for a history of drug or alcohol abuse. Defendant's statements to correction officials that he was under the influence of the alcohol and marijuana at the time of the offense, and that he abused those substances, which led him to be referred to a substance abuse program, constituted clear and convincing evidence supported a finding of drug and alcohol abuse (see People v Palmer, 20 NY3d 373, 378-379 [2013]; People v Van Phu Bui, 156 AD3d 448 [1st Dept 2017]).
The court properly assessed 10 points for unsatisfactory conduct while confined. Defendant incurred a tier II and two tier III disciplinary violations during his five years of incarceration, and one of the tier III violations was incurred less than four months before the Board's assessment. In this case, the seriousness, rather than the number, of the infractions warranted the point assessment (see People v Mabee, 69 AD3d 820, 821 [2d Dept 2010][single tier III], lv denied 15 NY3d 703 [2010]; People v Chabrier, 38 AD3d 355 [1st Dept 2007][same], lv denied 9 NY3d 801 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2019
CLERK